The discharge of the trustee in the first action, terminated that suit so far as the trustee was concerned. There was then nothing to prevent the wages which had been attached in his hands from being paid over to the defendant. A third party could then have attached them and had them applied on his claim. In the absence of fraud, there is no reason why the plaintiff cannot hold the defendant's wages attached in a second suit on another cause of action after the discharge of the trustee in the first action, in the same manner that a third party could. The trustee was properly charged.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred. *Page 236